Citation Nr: 1724622	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for service-connected bronchial asthma.

2.  Entitlement to a disability rating higher than 20 for service-connected type II diabetes mellitus.

3.  Entitlement to a higher disability rating for service-connected peripheral neuritis of the right upper extremity, evaluated as 20 percent disabling prior to April 10, 2013, and 30 percent disabling thereafter.

4.  Entitlement to a disability rating higher than 20 percent for service-connected peripheral neuritis of the left upper extremity.

5.  Entitlement to a disability rating higher than 20 percent for service-connected peripheral neuritis of the left lower extremity.

6.  Entitlement to a disability rating higher than 20 percent for service-connected peripheral neuritis of the right lower extremity.

7.  Entitlement to a disability rating higher than 10 percent for service-connected diabetic retinopathy.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Rating decisions issued in September 2012 and June 2013 granted increased ratings for the Veteran's peripheral neuritis disabilities.  


FINDING OF FACT

In combined statements submitted in September 2010 and February 2016, the Veteran withdrew his appeal of all claims pending before the Board.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his entire appeal via combined statements in September 2010 and February 2016.  The statement in February 2016 was the "Veteran would like to cancel all current appeals with VA."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


